                     Case 1:06-mj-01775-UA Document 27 Filed 06/29/20 Page 1 of 1

                                      COMPLAINT/REMOVAL DISMISSAL
                                                United States District Court
                                               Southern District of New York

                                    Mag. Judge Dkt. No.06mj1775                    Date __6/04/2020________ �

                    -------------- USAO No.

                  ______________
The Government respectfully                                    _prejudice the _X_ Complaint __ Removal
                            requests the Court to dismiss without
Proceedings in

                              United States v. Khuram Zia, Muhammad N. Ali, Mohammed Anwar, Ghaffar Cheema
                       ------------------------------------­

The Complaint/Rule 40 Affidavit was filed on -Dec. 22, 2006-------------------

_X_ U.S. Marshals please withdraw warrant.                              ASSISTANT UNITED STATES ATTORNEY

                                                                           Sarah L. Kushner
                                                                        (Print name)
SO ORDERED:

                                                                                        6/29/2020
UNITED STATES MAGISTRATE JUDGE                                          DATE



Distribution:   White -+ Court   Yellow-+ U.S. Marshals    Green -+ Pretrial Services       Pink-+ AUSA Copy
